Citation Nr: 1212392	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-37 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1990 to January 1993.  She served in the Persian Gulf Theater of Operations.  

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for bipolar disorder (see claims files, Vol 5).  The Board has re-characterized the issue to reflect that the Veteran seeks service connection for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

The Board remanded the case in July 2009 for further development.


FINDINGS OF FACT

1.  The Veteran's Service Treatment Reports (STRs) reflect that she was psychiatrically normal when examined for active military service.  

2.  The STRs further reflect that depression or excessive worry began while serving in Panama, an adjustment disorder began in July 1992, and a mixed personality disorder began in October 1992.  

3.  A February 1993 VA mental disorders compensation examination report offers a diagnosis of an anxiety reaction in remission, secondary to rape. 

4.  A May 2008 VA hospitalization discharge diagnosis is PTSD, chronic with acute exacerbation due to childhood abuse and military sexual abuse.  

5.  An August 2008 VA psychology treatment note contains an Axis I diagnosis of PTSD.  

6.  In an April 2011 addendum opinion, A VA psychologist amended the Axis I diagnosis to PTSD due to childhood and military trauma.  

7.  The Veteran is not a combat veteran for stressor verification purposes; however, there is credible supporting evidence of a claimed in-service sexual assault.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  





Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as a psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his [or her] lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his [or her] service.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's STRs reflect that when she was examined for service in October 1989, she was psychiatrically normal.  At that time, on an October 1989-dated medical history questionnaire, she checked "no" to a history of any relevant abnormality.  

In September 1991, the Veteran was brought to an emergency room in Panama complaining of dizziness and loss of consciousness.  She was treated for anxiety and slight dizziness.  The diagnosis was dehydration vs. heat exhaustion.  She reported that a similar episode occurred in Saudi Arabia.  In December 1991, she reportedly fell down steps backwards.  She had back pain and tenderness under a cheekbone.  

In her second year of active military service (1992), the Veteran was seen several times for head injuries.  A February 13, 1992 report notes that she was hit by a door.  A February 15, 1992, report notes a head blow while riding on an amusement ride at a fair.  A March 15, 1992, report notes another head injury "yesterday" when hit be a metal door.  She was hospitalized several days so that her neurological status could be monitored.  A brain contusion was found and a diagnosis of brain concussion was entered.  A March 16, 1992, entry notes that this was her 5th head injury since age 3.  

On July 15, 1992, the Veteran was seen for heat exhaustion and hyperventilating.  The assessment was hyperventilation syndrome and adjustment disorder.  On July 27, 1992, she was admitted to a military hospital after reportedly falling on her head in the barracks, but a later report states that her July 27 admission was the result of a piece of iron falling from her wall locker and striking her head.  During hospitalization, on July 28, she reported headaches and nausea.  A July 30 brain computerized tomography study was normal.  She was discharged from the hospital on August 1, 1992.

In October 1992, the Veteran was seen for a week's history of sharp flank pains, but the provisional diagnosis was mixed personality disorder.  Another October 1992 report notes that the Veteran had been seen 51 times in the past two years.  A diagnosis of probable mixed personality disorder was offered.  

The Veteran completed a medical history questionnaire in November 1992.  She checked "yes" to a history of frequent trouble sleeping, "yes" to depression or excessive worry, and "yes" loss of memory or amnesia, but "no" to nervous trouble of any sort.  The examiner annotated that her reported frequent trouble sleeping existed prior to entry, the depression or excessive worry began while serving in Panama, and the loss of memory or amnesia stemmed from forgetting names.  On examination in November 1992, an examiner noted an adjustment disorder since July 1992 and a mixed personality disorder since October 1992.  

A November 1992 DA (Department of the Army) Form 3822-R, Report of Mental Status Evaluation, reflects that the Veteran had a mixed personality disorder with histrionic, narcissistic, borderline, passive aggressive, and paranoid traits.  Separation from active military service was recommended by a staff psychiatrist. 

A December 1992 consultation report notes that the Veteran was kept in observation for 48 hours for headache and nausea.  There was no neurological deficit.   

The Veteran's DD-214 reflects that she served as an ammunition specialist and earned the Southwest Asia Service Medal with Bronze Service Star, the Kuwait Liberation Medal, and an M-16 Sharpshooter Badge.  She served in Southwest Asia from February 18 to April 18, 1991.  Her personnel file reflects that she also served in Panama from May 1991 to January 1993.

In January 1993, immediately upon discharge from active military service, the Veteran submitted a claim for service connection for, among others, memory loss due to head injury. 

A February 1993 VA mental disorders compensation examination report offers a diagnosis of a anxiety reaction in remission secondary to rape and personality disorder, not otherwise specified (hereinafter: NOS).  The examiner noted that treatment for anxiety began during active service.  

In May 1993, the RO denied service connection for residuals of head trauma, but deferred a claim for service connection for a nervous disorder.  In June 1993, the Veteran responded, notifying VA that she had not intended to claim service connection for a nervous condition.  This was accepted as a withdrawal of any such claim.  

A February 1995 clinical report contains an assessment of bipolar disorder, hypomanic.  The Veteran was treated with lithium.  

In April 1996, the RO denied service connection for a personality disorder. 

March, April, and August 1998 VA clinical reports from Loma Linda VA Medical Center note bipolar disorder.

In October 1998, the Veteran requested service connection for PTSD and for a "psychosis disability."  She reported treatment at a VA hospital in California. 

In April 2000, the Veteran requested service connection for bipolar disorder with psychotic features.  She alleged that this began in 1991.  In December 1990, the RO responded with a letter requesting new and material evidence to reopen a claim for service connection for a personality disorder, which had been denied in April 1996.

In March 2003, the Veteran requested service connection for any psychiatric condition to include PTSD.  She alleged sexual harassment by a lesbian during active service.  In June 2003, the RO denied service connection for PTSD.

In February 2005, the Veteran requested that a claim for service connection for bipolar disorder be reopened.  She reported treatment during active service and noted that she was currently hospitalized by VA for bipolar disorder.  The RO obtained a VA hospital report dated in February 2005 that contains a diagnosis of mixed bipolar disorder, severe, with psychotic features.  The report notes that a personality disorder was not shown.

As noted in the introduction, in December 2005, the RO denied service connection for bipolar disorder on the basis that it was not shown during active military service.  

A July 2006 VA mental disorders compensation examination report contains Axis I diagnoses of bipolar affective disorder; panic disorder; and, possible conversion disorder.  No etiology opinion was offered.  

A January 2007 VA compensation examination report contains an Axis I diagnosis of bipolar disorder, mixed, severe with psychotic features.  There was no Axis II diagnosis of any personality disorder.  The psychiatrist concluded that it was more likely than not that the present diagnosis is not related to the adjustment disorder that was noted in service.  

In an April 2007 addendum report, the VA psychiatrist dissociated the Veteran's bipolar disorder from active military service.  The psychiatrist concluded, "She developed bipolar disorder after she came out of service."  

A VA report notes hospitalization during May 2008.  The discharge diagnoses were PTSD, chronic with acute exacerbation (childhood abuse and military sexual abuse); and, rule-out bipolar affective disorder, depressed.  

In July 2008, the Veteran testified before the undersigned Veterans Law Judge that she had mood swings during active service for which she sought treatment at various times.  A psychiatrist saw her during active service.  She testified that she was in combat and was raped by a prisoner-of-war.  Later, while serving in Panama, she could not get along with people.  She thought that people were stealing from her and talking about her behind her back.  She testified that her superior was a lesbian who did horrible things to her that she cannot bear to mention.  She testified that during a mood swing in Panama she shot a panther and ate him, "because he looked good."  She testified that her job performance deteriorated during active service and that she went on sick call often.  

An August 2008 VA psychology treatment note contains an Axis I diagnosis of PTSD.  The Veteran reportedly had been raped by a prisoner-of-war, whom she reportedly killed by ripping out his windpipe.

In December 2008, a VA psychiatrist reviewed the case and concluded that, "...her current condition predated her service in the military and is not related to a primary affective or psychotic disorder."  "Additionally, she suffers from a somatization disorder, which is not related to her time in the military."  It is likely that her chronic low back pain is part of the complex pain syndrome and somatization disorder from which she suffers."

In April 2009, the Board requested a more-detailed rationale from the December 2008 VA examiner  In response, in April 2009, the December 2008 VA examining psychiatrist noted that the extensive record in this case contains no "clear" evidence of bipolar disorder.  The psychiatrist attributed symptoms shown during service to "character pathology."  The psychiatrist also found it "reasonable to conclude that these characteristics predated her military service."  The psychiatrist also dissociated in-service symptoms with any head trauma during service on the basis that, "...none of the head trauma described resulted in loss of consciousness, which would place it in the mildest of mild head traumas."  The psychiatrist concluded, "There is no clear evidence on chart review that military service played any role in the progression of her personality disorder."   

In July 2009, the Board remanded the case for development, requesting another VA psychiatric examination.

Following the Board's July 2009 remand, VA's Appeals Management Center (hereinafter: the AMC) obtained recent VA clinical records.  Among these is a May 2008-dated VA Interdisciplinary Treatment Planning Team note that indicates that the Team had identified the following Axis I psychiatric disorders: PTSD, chronic, with acute exacerbation due to childhood abuse and military sexual abuse; and, rule out bipolar affective disorder, depressed.  The Team noted borderline personality disorder on Axis II.  On Axis IV, the Team reported. "The Veteran was traumatized in service."  

An August 2009 VA suicide prevention general note mentions a recent suicide gesture.  The Axis I diagnosis was PTSD due to childhood trauma.  An August 2009 VA mental health clinic treatment report contains an Axis I diagnosis of bipolar affective disorder, NOS.  

A March 2010 VA mental disorders compensation examination report notes a review of the pertinent medical history, although the claims files were not available prior to the examination.  The examiner remarked that the Veteran had an extensive psychiatric history and multiple hospitalizations for bipolar disorder, PTSD, and borderline personality disorder.  The Veteran reported three suicide attempts in the recent year.  She reported that she currently received SSA disability benefits.  She reported that while serving in Desert Storm she was involved in frequent firefights and that an enemy prisoner-of-war tried to rape her, but that she killed him, "...by ripping out his windpipe and was sent back and told that nothing ever happened."  

The VA examiner made pertinent findings, including, "It appears that childhood trauma would have been a pre-military risk factor that may have made the Veteran more vulnerable to developing symptoms in response to trauma and stress while in the military."  The examiner explained further, "Given her history of reported childhood sexual abuse, additional military stressors such as sexual harassment, attempted rape, and combat trauma were likely enough to either exacerbate any prior symptoms or to result in symptoms directly related to these incidents."  The examiner, a clinical psychologist, concluded with, "In sum, while it cannot be definitely determined whether the above diagnosed disorders were brought on directly by incidents in the military, it is certainly reasonable to expect that any pre-military symptoms could have been exacerbated by traumatic military experiences."  

The Axis I diagnoses were PTSD (chronic with acute exacerbation-childhood abuse and reported military trauma); and, bipolar disorder, NOS.  The Axis II diagnosis was borderline personality disorder (by history).  

Other March 2010-dated VA clinical reports contain an Axis I diagnosis of PTSD due to childhood trauma.  In August 2010, the diagnosis offered by a VA occupational therapist was borderline personality disorder.  In February 2011, a VA clinical social worker offered a diagnosis of PTSD due to military sexual trauma and childhood trauma.  

In an April 2011 addendum opinion, the VA clinical psychologist who had performed the March 2010 VA compensation examination further explained that "...there will likely continue to be discrepancies among providers regarding the diagnostic formulation in this very complicated case."  The psychologist offered the following: 

      The Veteran's military trauma history likely triggered distressing thoughts and memories of previous abuse and exacerbated already existing psychiatric symptoms.  However, the undersigned cannot opine as to the actual increase in symptoms that resulted directly from the military trauma versus pre-military trauma, as this would require resorting to mere speculation."   

The psychologist also sought to reconcile the two psychiatric diagnoses offered during active service (mixed personality disorder and adjustment disorder) with the current diagnoses.  The psychologist explained, "The undersigned would opine that previous diagnoses were likely based upon the observation of similar symptoms that have since been more extensively documented."  "...it would be expected that a person who begins to present with emotional symptoms in response to an identifiable stressor to be diagnosed with an adjustment disorder."  The psychologist further noted, "However, 'mixed personality disorder' is not an official diagnosis."

In the April 2011 addendum report, the VA psychologist amended the March 2010 Axis I diagnosis to simply: PTSD (childhood and military trauma).  An Axis II diagnosis of borderline personality disorder was offered.  The psychologist concluded the addendum report with this:

      In sum, it is the undersigned's opinion that the veteran's onset of symptoms of PTSD and Borderline Personality Disorder predated her military service but that symptoms have been exacerbated through the years as a result of military sexual and combat trauma as well as other non-military stressors in her life.  The extent to which any one stressor contributed to symptoms or related impairment cannot be definitely stated. 

Addressing the competency of the varying psychiatric diagnoses offered during the appeal period, although the various mental health experts do not agree on the diagnosis or the etiology, most diagnoses and etiology opinions appear to be based on reasonably correct facts and appear to be supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The main exception is the April 2009 addendum opinion that mentions that none of the in-service head trauma resulted in loss of consciousness.  This is controverted by a September 1991 STR that clearly notes loss of consciousness following a head injury.  Because the decision below is not based on a loss of consciousness due to head injury, this error is not fatal to the opinion.  

While some of the medical experts feel that any current psychiatric symptom pre-existed active service and was not aggravated therein, none of those opinions rises to the level of clear and unmistakable evidence of pre-existence.  This is because those medical opinions are controverted by both the SMRs and the post service evidence.  Again, the SMRs reflect that depression or excessive worry began while serving in Panama, an adjustment disorder had existed since July 1992, and a mixed personality disorder had existed since October 1992.  A February 1993 VA mental disorders compensation examination report offers a diagnosis of an anxiety reaction in remission secondary to rape.  The examiner noted that treatment for anxiety began during active service.  

Concerning the need for clear and unmistakable evidence of pre-existence, the Veteran's enlistment examination reflects no pre-existing mental disorder.  Where an enlistment examination does not note a condition at entry, a presumption of soundness at entry attaches.  This strong presumption may be overcome only by clear and unmistakable evidence that the condition did, in fact, pre-exist active military service.  Miller v. West, 11 Vet. App. 345, 347 (1998) (A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); once the presumption is in place, the burden shifts to the government to offer clear and unmistakable evidence to rebut the presumption of service connection.) 

Of all the medical opinions offered, the Board finds the March 2010 VA opinion, along with an addendum offered in April 2011, to be most persuasive.  This is because that examiner had the benefit of reviewing all of the prior opinions and yet offered a well-explained diagnosis of PTSD due to a mix of service and non-service related trauma.  

Because PTSD was the only diagnosis offered in the April 2011 addendum, the Veteran must be shown to be a combat veteran or else the claimed non-combat PTSD stressor must be supported by independent verification.  Although the Veteran has testified that she is a combat veteran of many firefights and that she ripped out a prisoner-of war's windpipe, thus, killing him, in purported self-defense of an attempted rape, there is no independent verification of such events.  Thus, the Board will not confer combat status to the Veteran.  There is, however, credible evidence of PTSD due to claimed in-service sexual assault, as explained below.

In Patton v. West, 12 Vet. App. 272, 278-80 (1999), the Court pointed out that there are special evidentiary development procedures for PTSD claims based on personal assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

As to personal-assault PTSD claims, more particularized requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  M21-1, Part III, 5.14(c).  Further, the provisions of subparagraphs (7) and (8) indicate that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", and that "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes" and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."

The record in this case shows that the Veteran's military performance declined after service in Southwest Asia.  Her STRs reflect that a personality disorder and an adjustment disorder arose after service in Southwest Asia.  A military examiner annotated that depression or excessive worry began while serving in Panama, an adjustment disorder had existed since July 1992, and a mixed personality disorder had existed since October 1992.  A February 1993 VA mental disorders compensation examination report offers a diagnosis of an anxiety reaction in remission, secondary to rape.

VA examiners have offered a diagnosis of PTSD due in part to in-service sexual trauma.  To re-quote a portion of the most recent VA medical etiology opinion: 

     ...the veteran's onset of symptoms of PTSD and Borderline Personality Disorder predated her military service but that symptoms have been exacerbated through the years as a result of military sexual and combat trauma as well as other non-military stressors in her life.  The extent to which any one stressor contributed to symptoms or related impairment cannot be definitely stated.

While not dispositive of the issue, such evidence suggests that an alleged in-service stressor actually occurred.  At the very least, the evidence is in relative equipoise.  That is, there is an approximate balance of evidence both for and against the actual occurrence of the in-service stressor.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Thus, service connection for PTSD is warranted.  Service connection is not warranted for bipolar disorder as the weight of the medical evidence reflects that she does not have a bipolar disorder and service connection is not warranted for a personality disorder, as this is not a disability for VA purposes, unless military service or a service-connected disability has worsened the personality disorder.  There is no evidence that military service or a service-connected disability has worsened the personality disorder.

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay testimony supports a later diagnosis by a medical professional. 

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for PTSD will therefore be granted.


ORDER

Service connection for PTSD is granted.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


